DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 03/23/2021.
	
Status of Rejections
The rejection(s) of claim(s) 4 is/are obviated by applicant’s cancellation.
All other previous rejection(s) is/are withdrawn in view of applicant’s amendments. 
New grounds of rejection are necessitated by applicant’s amendments. 

Claim(s) 1-3 and 5-17 and is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (“Preparation and performance of solid oxide fuel cells with YSZ/SDC bilayer electrolyte”, Ceramics International, 2015, vol 41, 3, pages 4410-4415) in view of Nielsen et al (US 2012/0193223 A1). 

Claim 6:  Wang teaches a solid oxide electrolysis system (see e.g. abstract of Wang) comprising a planar solid oxide electrolysis cell (see e.g. abstract of Wang), the cell comprising layers of an oxidizing electrode and a reducing electrode (see e.g. page 4411, col 1, paragraphs 2.1 and 2.3 of Wang)  and an electrolyte, comprising a first electrolyte layer (YSZ), a second electrolyte layer (SDC), and a layer formed by interdiffusion of the first electrolyte layer and the second electrolyte layer (see e.g. abstract of Wang), wherein the area-specific resistance of the electrolyte, measured at 700oC, is higher than 0.2 Ω cm2 (see e.g. Fig 8 of Wang) and the total thickness of the electrolyte is less than 25 µm (14-20 µm, see e.g. page 4412, col 1, paragraph 3.2 of Wang). wherein the thickness of the interdiffusion layer is at least 3000 nm (see e.g. Fig 2C of Wang). 

Wang does not explicitly teach that the system comprises a planar solid oxide electrolysis cell stack comprising a plurality of the solid oxide electrolysis cells. Wang teaches that the system is a solid oxide cell (see e.g. abstract of Wang). Nielsen teaches a solid oxide cell using a YSZ electrolyte (see e.g. [0004] of Nielsen) included in a stack (see e.g. [0019] of Nielsen), which allows for multiple cells to be used simultaneously. It would have been obvious to a person having ordinary skill in the art at 

Claim 16: Wang in view of Nielsen teaches that the first electrolyte layer is composed primarily of stabilized zirconia (see e.g. abstract of Wang), the second electrolyte layer is composed primarily of doped ceria (see e.g. abstract of Wang), and a third layer between the above layers is formed by interdiffusion (interdiffusion layer) (see e.g. abstract of Wang).

Claim(s) 1-3, 5, 7-10, 12, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nielsen and Hattori et al (“Effect of annealing on the electrical conductivity of the Y2O3–ZrO2 system, Journal of Power Sources, vol 131, 1-2, 2004, pages 247-250), as evidenced by Guo et al (“Preparation and properties of Ni/YSZ anode by coating precipitation method”, Materials Letters, vol 58, 24, 2004, pages 3079-3083) for claim 9. 

Claim 1:  Wang teaches a solid oxide electrolysis system (see e.g. abstract of Wang) comprising a planar solid oxide electrolysis cell (see e.g. abstract of Wang), the cell comprising layers of an oxidizing electrode and a reducing electrode (see e.g. page 4411, col 1, paragraphs 2.1 and 2.3 of Wang) and an electrolyte (see e.g. page 4411, col 1, paragraphs 2.2 of Wang), comprising a first electrolyte layer (YSZ), a second electrolyte layer (SDC), and a layer formed by interdiffusion of the first electrolyte layer and the second electrolyte layer (see e.g. abstract of Wang), wherein the area-specific oC, is higher than 0.2 Ω cm2 (see e.g. Fig 8 of Wang) and the total thickness of the electrolyte is less than 25 µm (14-20 µm, see e.g. page 4412, col 1, paragraph 3.2 of Wang).

Wang does not explicitly teach that the system comprises a planar solid oxide electrolysis cell stack comprising a plurality of the solid oxide electrolysis cells. Wang teaches that the system is a solid oxide cell (see e.g. abstract of Wang). Nielsen teaches a solid oxide cell using a YSZ electrolyte (see e.g. [0004] of Nielsen) included in a stack (see e.g. [0019] of Nielsen), which allows for multiple cells to be used simultaneously. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Wang to use a plurality of cells in a stack as taught in Nielsen because stacks allow for multiple cells to be used simultaneously.

Wang teaches that he first electrolyte material is primarily (Y2O3)x(ZrO2)y (see e.g. page 4410, col 1 of Wang). Wang does not explicitly teach that (Y2O3)x(ZrO2)1-x, wherein where 0.02 ≤ x ≤ 0.10. Hattori teaches the following regarding (Y2O3)x(ZrO2)1-x in the abstract: 
The effect of annealing on the electrical conductivity of the Y2O3–ZrO2 system (8.0–10.0 mol% Y2O3) was investigated by the direct current four-probe technique at several temperatures for 1000 h. The difference of the crystal structure before and after annealing was investigated by X-ray diffraction (XRD), Raman spectroscopy, and transmission electron microscopy (TEM). The decrease of the conductivity for the specimens with 2O3 was caused by the formation of a fine tetragonal phase. On the other hand, the sample of 9.5 mol% Y2O3 after annealing for 1000 h supported a single phase with cubic structure. Therefore, the optimum composition as electrolyte for solid oxide fuel cell in the Y2O3–ZrO2 system was considered to be 9.5 mol% Y2O3 from the viewpoint of long-term stability with the relatively high conductivity.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to use an x of 0.095 as taught in Hattori because this is considered the optimum composition from the viewpoint of long-term stability with the relatively high conductivity.

Claim 2: Wang in view of Nielsen and Hattori teaches that the total thickness of the electrolyte is 14-20 µm (see e.g. page 4412, col 1, paragraph 3.2 of Wang)

Claim 3: Wang in view of Nielsen and Hattori teaches that the first electrolyte layer is composed primarily of stabilized zirconia (see e.g. abstract of Wang), the second electrolyte layer is composed primarily of doped ceria (see e.g. abstract of Wang), and a third layer between the above layers is formed by interdiffusion (interdiffusion layer) (see e.g. abstract of Wang).

Claim 5: Wang in view of Nielsen and Hattori teaches that n the second electrolyte materials is primarily (Ln2O3)x(CeO2)1-x , and Ln is a lanthanide (Ln is Sm, see e.g. abstract of Wang). 

Claim 7: Wang in view of Nielsen and Hattori does not explicitly teach that at least 65% of the area-specific resistance of the electrolyte originates from the interdiffusion layer. However, this limitation is a characteristic of the cell. Wang in view of Hattori teaches all the required structural limitations of claim 7 and it would have been obvious to a person having ordinary skill in the art at the time of filing that the prior art and instant invention would have similar characteristics, including having at least 65% of the area-specific resistance of the electrolyte originates from the interdiffusion layer

Claim 8: Wang in view of Nielsen and Hattori teaches that the interdiffusion layer is obtained by sintering the electrolyte layers at temperatures above 1250oC (see e.g. abstract of Wang). 

Claim 9: Wang in view of Nielsen and Hattori teaches that the oxidizing electrode is NiO-YSZ, which has an in-plane electrical conductivity of the oxidizing electrode, measured at 700oC in air, at is higher than 30 S/cm, as evidenced by Guo (see e.g. abstract of Guo).

Claim 10: Wang in view of Nielsen and Hattori teaches that the oxidizing electrode comprises two or more layers (NiO-YSZ and silver paste, see e.g. page 411, col 2, first paragraph).

Claim 12: Wang in view of Nielsen and Hattori teaches that the operating temperature is in the range of 600-800oC (see e.g. Fig 6 of Wang), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 13: The claim is an intended use for the system of claim 1. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Wang in view of Hattori teaches the required structure and would be capable of performing the electrochemical reduction of CO2 to CO.

Claim 17: Wang in view of Nielsen does not explicitly teach that the first electrolyte material is primarily (Y2O3)x(ZrO2)1-x, where 0.02 x 0.10 or (Y2O3)y(L2O3)z(ZrO2)1-y-z, or (Sc2O3)y(L2O3)z(ZrO2)1-y-z, where 0.0 ≤ y ≤ 0.12, 0 ≤ z ≤ 0.06, and L is Ce, Gd, Ga, Y, Al, Yb, Bi, or Mn.

2O3)x(ZrO2)y (see e.g. page 4410, col 1 of Wang). Wang does not explicitly teach that (Y2O3)x(ZrO2)1-x, wherein where 0.02 ≤ x ≤ 0.10. Hattori teaches the following regarding (Y2O3)x(ZrO2)1-x in the abstract: 
The effect of annealing on the electrical conductivity of the Y2O3–ZrO2 system (8.0–10.0 mol% Y2O3) was investigated by the direct current four-probe technique at several temperatures for 1000 h. The difference of the crystal structure before and after annealing was investigated by X-ray diffraction (XRD), Raman spectroscopy, and transmission electron microscopy (TEM). The decrease of the conductivity for the specimens with composition of 8.0–9.0 mol% Y2O3 was caused by the formation of a fine tetragonal phase. On the other hand, the sample of 9.5 mol% Y2O3 after annealing for 1000 h supported a single phase with cubic structure. Therefore, the optimum composition as electrolyte for solid oxide fuel cell in the Y2O3–ZrO2 system was considered to be 9.5 mol% Y2O3 from the viewpoint of long-term stability with the relatively high conductivity.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to use an x of 0.095 as taught in Hattori because this is considered the optimum composition from the viewpoint of long-term stability with the relatively high conductivity.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nielsen and Hattori as applied to claim 10 above, and in further view of Mahmood et al (“High-performance solid oxide electrolysis cell based on ScSZ/GDC (scandia-stabilized zirconia/gadolinium-doped ceria) bi-layered electrolyte and LSCF (lanthanum strontium cobalt ferrite) oxygen electrode”, Energy, 90, 2015, page 344-350).

Claim 11: Wang in view of Nielsen and Hattori does not explicitly teach that the oxidizing electrode layer closest to the electrolyte is a composite of doped ceria and Ln1-x-aSrxMO3±δ, where Ln is a lanthanide or mixture thereof, M is Mn, Co, Fe, Cr, Ni, Ti, Cu or mixture thereof, 0 ≤ x ≤ 0.95, 0 ≤ a ≤ 0.05, and 0 ≤ δ ≤ 0.25, and the oxidizing electrode layer farthest from the electrolyte is primarily Ln1-x-aSrxMO3±δ, Ln1-aNi1-yCoyO3±δ, or Ln1-aFe1-yCoyO3±δ, where 0 ≤ y ≤ 1, or mixtures thereof.

Mahmood teaches a solid oxide electrolysis system (see e.g. abstract of Mahmood) comprising a of solid oxide electrolysis cell comprising layers of an oxidizing electrode (positive electrode, see e.g. abstract and page 345, col 1, paragraph starting with “A cathode” of Mahmood), a reducing electrode (negative electrode, see e.g. abstract and page 345, col 1, paragraph starting with “A cathode” of Mahmood) and an electrolyte (bilayered electrolyte, see e.g. abstract and page 345, col 1, paragraph starting with “A cathode” of Mahmood), wherein the oxidizing electrode layer closest to the electrolyte is a composite of doped ceria and Ln1-x-aSrxMO3±δ, where Ln is La, M is Co and Fe, x is 0.4, a is 0, and δ is 0, and the oxidizing electrode layer farthest from the electrolyte is primarily Ln1-x-aSrxMO3±δ (“An LSCF-GDC (50:50 wt.%) functional layer and LSCF anode layer was applied by spray coating”, see e.g. page 345, col 1, paragraph starting 1-x-aSrxMO3±δ, where Ln is La, M is Co and Fe, x is 0.4, a is 0, and δ is 0, and the oxidizing electrode layer farthest from the electrolyte is primarily Ln1-x-aSrxMO3±δ is a suitable oxidizing electrode for solid oxide electrolysis cells. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nielson and Mahmood. 

Claim 14: Wang teaches a solid oxide electrolysis system (see e.g. abstract of Wang) comprising a planar solid oxide electrolysis cell (see e.g. abstract of Wang), the cell comprising layers of an oxidizing electrode and a reducing electrode (see e.g. page 4411, col 1, paragraphs 2.1 and 2.3 of Wang) and an electrolyte (see e.g. page 4411, col 1, paragraphs 2.2 of Wang), comprising a first electrolyte layer (YSZ), a second electrolyte layer (SDC), and a layer formed by interdiffusion of the first electrolyte layer and the second electrolyte layer (see e.g. abstract of Wang), wherein the area-specific resistance of the electrolyte, measured at 700*C, is higher than 0.2 Ω cm2 (see e.g. Fig 8 of Wang) and the total thickness of the electrolyte is less than 25 µm (14-20 µm, see e.g. page 4412, col 1, paragraph 3.2 of Wang), wherein the first electrolyte layer is composed primarily of stabilized zirconia (see e.g. abstract of Wang), the second 

Wang does not explicitly teach that the system comprises a planar solid oxide electrolysis cell stack comprising a plurality of the solid oxide electrolysis cells. Wang teaches that the system is a solid oxide cell (see e.g. abstract of Wang). Nielsen teaches a solid oxide cell using a YSZ electrolyte (see e.g. [0004] of Nielsen) included in a stack (see e.g. [0019] of Nielsen) which allows for multiple cells to be used simultaneously. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Wang to use a plurality of cells in a stack as taught in Nielsen because stacks allow for multiple cells to be used simultaneously.

Wang does not explicitly teach that the oxidizing electrode layer closest to the electrolyte is a composite of doped ceria and Ln1-x-aSrxMO3±δ, where Ln is a lanthanide or mixture thereof, M is Mn, Co, Fe, Cr, Ni, Ti, Cu or mixture thereof, 0 ≤ x ≤ 0.95, 0 ≤ a ≤ 0.05, and 0 ≤ δ ≤ 0.25, and the oxidizing electrode layer farthest from the electrolyte is primarily Ln1-x-aSrxMO3±δ, Ln1-aNi1-yCoyO3±δ, or Ln1-aFe1-yCoyO3±δ, where 0 ≤ y ≤ 1, or mixtures thereof.

Mahmood teaches a solid oxide electrolysis system (see e.g. abstract of Mahmood) comprising a of solid oxide electrolysis cell comprising layers of an oxidizing electrode (positive electrode, see e.g. abstract and page 345, col 1, paragraph starting with “A 1-x-aSrxMO3±δ, where Ln is La, M is Co and Fe, x is 0.4, a is 0, and δ is 0, and the oxidizing electrode layer farthest from the electrolyte is primarily Ln1-x-aSrxMO3±δ (“An LSCF-GDC (50:50 wt.%) functional layer and LSCF anode layer was applied by spray coating”, see e.g. page 345, col 1, paragraph starting with “A cathode” of Mahmood). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Wang by substituting the oxidizing electrode with the electrode taught in Mahmood because Mahmood teaches that an oxidizing electrode comprising the oxidizing electrode layer closest to the electrolyte is a composite of doped ceria and Ln1-x-aSrxMO3±δ, where Ln is La, M is Co and Fe, x is 0.4, a is 0, and δ is 0, and the oxidizing electrode layer farthest from the electrolyte is primarily Ln1-x-aSrxMO3±δ is a suitable oxidizing electrode for solid oxide electrolysis cells. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nielson and Mahmood as applied to claim 14 above, and in further view of Hattori. 

Claim 15: Wang in view of Nielson and Mahmood does not explicitly teach that the first electrolyte material is primarily (Y2O3)x(ZrO2)1-x, where 0.02 x 0.10 or 2O3)y(L2O3)z(ZrO2)1-y-z, or (Sc2O3)y(L2O3)z(ZrO2)1-y-z, where 0.0 ≤ y ≤ 0.12, 0 ≤ z ≤ 0.06, and L is Ce, Gd, Ga, Y, Al, Yb, Bi, or Mn.

Wang teaches that he first electrolyte material is primarily (Y2O3)x(ZrO2)y (see e.g. page 4410, col 1 of Wang). Wang does not explicitly teach that (Y2O3)x(ZrO2)1-x, wherein where 0.02 ≤ x ≤ 0.10. Hattori teaches the following regarding (Y2O3)x(ZrO2)1-x in the abstract: 
The effect of annealing on the electrical conductivity of the Y2O3–ZrO2 system (8.0–10.0 mol% Y2O3) was investigated by the direct current four-probe technique at several temperatures for 1000 h. The difference of the crystal structure before and after annealing was investigated by X-ray diffraction (XRD), Raman spectroscopy, and transmission electron microscopy (TEM). The decrease of the conductivity for the specimens with composition of 8.0–9.0 mol% Y2O3 was caused by the formation of a fine tetragonal phase. On the other hand, the sample of 9.5 mol% Y2O3 after annealing for 1000 h supported a single phase with cubic structure. Therefore, the optimum composition as electrolyte for solid oxide fuel cell in the Y2O3–ZrO2 system was considered to be 9.5 mol% Y2O3 from the viewpoint of long-term stability with the relatively high conductivity.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to use an x of 0.095 as taught in Hattori because this is considered the optimum composition from the viewpoint of long-term stability with the relatively high conductivity.

Response to Arguments
Applicant’s arguments filed on 03/23/2021 with respect to the rejection(s) of the newly amended claim(s) under 35 USC 103 over Mahmood have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795